 

Exhibit 10(d)

Parker-Hannifin Corporation

Target Incentive Plan

1. Effective Date and Purpose. Parker-Hannifin Corporation, an Ohio corporation
(the “Company”), adopts this Parker-Hannifin Corporation Target Incentive Plan
(the “Plan”) effective as of August 11, 2010. The purpose of the Plan is to
attract and retain key executives for the Company and to provide such persons
with incentives for superior performance in the form of an opportunity to earn
an annual cash incentive bonus. This Plan and each Award Opportunity (as defined
below) granted hereunder shall be subject to the terms and conditions set forth
below.

2. Definitions. The following capitalized words as used in this Plan shall have
the following meanings:

“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships, limited liability companies and joint ventures) controlled by
the Company.

“Award Opportunity” means an opportunity granted by the Committee under the Plan
to an Eligible Executive to earn an incentive bonus under this Plan with respect
to a Performance Period, payable in cash and subject to the terms and conditions
of this Plan.

“Beneficiary” means a person designated by an Eligible Executive in accordance
with Section 12 of the Plan to receive, in the event of the Eligible Executive’s
death, any amounts remaining to be paid with respect to the Eligible Executive
under the Plan.

“Board” means the Board of Directors of the Company.

“Cause” means any conduct or activity, whether or not related to the business of
the Company, that is determined in individual cases, by the Committee to be
detrimental to the interests of the Company including without limitation (i) the
rendering of services to an organization, or engaging in a business, that is, in
the judgment of the Committee, in competition with the Company; (ii) the
disclosure to any one outside of the Company, or the use for any purpose other
than the Company’s business, of confidential information or material related to
the Company, whether acquired by the Eligible Executive during or after
employment with the Company; (iii) fraud, embezzlement, theft-in-office or other
illegal activity; or (iv) a violation of the Company’s Code of Conduct or other
policies.

“Claw-back Policy” means the Parker-Hannifin Corporation Claw-back Policy, as
amended from time to time, or any successor policy.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Human Resources and Compensation Committee of the Board.



--------------------------------------------------------------------------------

 

“Company” has the meaning given such term in Section 1 of the Plan.

“Discretionary Pension Contribution” means a contribution by the Company or one
of its subsidiaries to a qualified pension plan for employees of the Company or
its subsidiaries where absent actions taken by the Company to affect its funding
level in a particular year, no minimum required contribution would have been
required under applicable laws and regulations.

“Disability” has the meaning set forth in the Parker-Hannifin Corporation
Executive Long-Term Disability Plan or such other long-term disability program
of the Company or an Affiliate in which the Eligible Executive participates.

“Early Retirement Date” means age 55 with ten or more years of employment with
the Company; provided, however, that any Retirement prior to age 60 must be with
the consent of the Committee.

“Eligible Executive” means any Employee who is designated as such by the
Committee for a Performance Period pursuant to Section 4.

“Employee” means any person employed by the Company or an Affiliate, whether
such Employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

“FCF Margin” means the Company’s net cash flow provided by operating activities
less capital expenditures for the Performance Period, expressed as a percentage
of the Company’s net sales for the Performance Period. Discretionary Pension
Contributions by the Company during the Performance Period are not included in
the calculation of FCF Margin. Notwithstanding the foregoing, the Committee may
specify in the Payout Formula for any Award Opportunity that FCF Margin shall be
determined by including or excluding any items specified by the Committee,
including but not limited to discontinued operations, expenses for restructuring
or productivity initiatives, or extraordinary, unusual, non-recurring or special
items.

“Maximum FCF Margin” means the level of FCF Margin beyond which the achievement
of FCF Margin will not increase the amount earned by the Eligible Executive
pursuant to an Award Opportunity.

“Normal Retirement Date” means the date on which an Eligible Executive attains
age 65.

“Notice of Award” means a written or electronic communication to an Eligible
Executive with respect to a Performance Period, which provides notice of the
Eligible Executive’s Target Award and the applicable Payout Formula for such
Performance Period, subject to the terms and conditions of the Plan.

“Payout Formula” means the method established by the Committee for determining
the amount earned, if any, under an Eligible Executive’s Award Opportunity for a
Performance Period, which shall be determined as the product of the Eligible
Executive’s Target

 

2



--------------------------------------------------------------------------------

Award times the applicable Payout Percentage based on the level of achievement
of FCF Margin for the Performance Period. The Payout Formula shall specify
(i) the Threshold FCF Margin, (ii) the Maximum FCF Margin, and (iii) the
applicable Payout Percentages (or the method for determining the applicable
Payout Percentages) for any level of FCF Margin achievement between Threshold
FCF Margin and Maximum FCF Margin.

“Payout Percentage” means a percentage specified pursuant to the Payout Formula
established by the Committee with respect to an Award Opportunity.

“Performance Period” means a fiscal year of the Company.

“Plan” means this Parker-Hannifin Corporation Target Incentive Plan, as amended
from time to time.

“Retirement” means an Eligible Executive’s termination of employment following
the Eligible Executive’s Early Retirement Date or Normal Retirement Date, other
than termination of employment by the Company for Cause.

“Target Award” means the target amount of an Eligible Executive’s Award
Opportunity for a Performance Period, as established by the Committee pursuant
to Section 5, and which may be expressed as a dollar amount or a percentage of
the Eligible Executive’s base salary.

“Threshold FCF Margin” means the minimum level of FCF Margin that must be
achieved in order for any amount to be earned by the Eligible Executive pursuant
to an Award Opportunity.

3. Plan Administration. The Committee shall be responsible for administration of
the Plan. The Committee is authorized to interpret the Plan, to prescribe, amend
and rescind regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the Plan. The
Committee may delegate to one or more persons the authority to take any action
or make any determination or exercise any authority of the Committee under this
Plan. To the extent of any such delegation of authority, the term “Committee” as
used in this Plan shall be deemed to refer to such person(s) to whom authority
has been delegated by the Committee. Determinations, interpretations or other
actions made or taken by the Committee pursuant to the provisions of the Plan
shall be final, binding and conclusive for all purposes and upon all Eligible
Executives, Beneficiaries and all other persons who have or claim an interest
herein.

4. Eligibility. The Committee shall designate the Eligible Executives, if any,
for each Performance Period. An Employee who is designated as an Eligible
Executive for a given Performance Period is not guaranteed of being selected as
an Eligible Executive for any other Performance Period.

5. Establishment of Award Opportunities. On or after the beginning of each
Performance Period, the Committee shall establish the Target Award and Payout
Formula for

 

3



--------------------------------------------------------------------------------

each Eligible Executive’s Award Opportunity for the Performance Period. The
Committee shall provide a Notice of Award to each Eligible Executive as soon as
practical following the establishment of the Eligible Executive’s Target Award
and Payout Formula.

6. Determination of Amount Payable Under Award Opportunities.

A. Interim Determinations. During each of the months of March and June next
following the commencement of the Performance Period, the Company shall make
interim determinations of (i) the level of achievement of FCF Margin for the
period commencing on the first day of the Performance Period and ending on the
last day of the immediately preceding month (each such period an “Interim
Period”), and (ii) the amount of the Award Opportunity, if any, earned by each
Eligible Executive for the applicable Interim Period pursuant to the applicable
Payout Formula.

B. Final Determination. Following the end of each Performance Period, the
Committee shall determine (i) the level of achievement of FCF Margin for the
Performance Period, (ii) the amount of the Award Opportunity, if any, earned by
each Eligible Executive for the Performance Period pursuant to the applicable
Payout Formula, and (iii) the amount of the bonus payable, if any, to each
Eligible Executive under this Plan for the Performance Period. The Committee
may, in its sole discretion, adjust the amount of the bonus payable to any
Eligible Executive under this Plan (including a reduction in such amount to
zero).

7. Payment of Award Opportunities.

A. Interim Payments. During each of the months of March and June next following
the commencement of the Performance Period, and following the interim
determinations made pursuant to Section 6.A of this Plan, the Company shall make
a cash payment to each Eligible Executive in an amount equal to seventy-five
percent (75%) of the amount of the Award Opportunity earned for the applicable
Interim Period (less any amount previously paid to the Eligible Executive with
respect to such Award Opportunity under this Section 7.A). Notwithstanding the
foregoing, the Chief Executive Officer of the Company may, in his sole
discretion, adjust the amount of the bonus payable to any Eligible Executive
under this Section 7.A (including a reduction in such amount to zero).

B. Final Payment. During the month of August following the end of each
Performance Period, the Company shall make a cash payment to each Eligible
Executive equal to the excess, if any, of the amount of the bonus payable under
this Plan, if any, as determined by the Committee pursuant to Section 6.B, over
any amounts previously paid to the Eligible Executive with respect to that Award
Opportunity pursuant to Section 7.A. Notwithstanding the foregoing, payment of
that portion of an Eligible Executive’s bonus that would otherwise be paid under
this Plan during August following the end of the Performance Period may be
deferred pursuant to a valid deferral election by the Eligible Executive under
the terms and conditions of the Executive Deferral Plan or such other deferral
arrangement as may be established by the Company. For purposes of determining
the amount of any bonus deferred as provided in the preceding sentence, the
amount of the final payment subject to an Eligible Executive’s deferral election
shall be determined without regard to any adjustment of the amount of the bonus

 

4



--------------------------------------------------------------------------------

payable with respect to an Interim Period (such as an adjustment in the
percentage of the bonus paid in an interim payment pursuant to Section 7.A).

8. Terminations, Promotions and New Hires.

A. Terminations. Except as otherwise provided herein, an Eligible Executive must
remain continuously employed by the Company through the last day of a
Performance Period in order to be entitled to receive payment of any Award
Opportunity earned pursuant to this Plan for such Performance Period.
Notwithstanding the foregoing, in the event of an Eligible Executive’s
termination of employment during a Performance Period due to death, Disability,
Retirement, or termination of employment by the Company without Cause, the
Eligible Executive will be entitled to receive payment of a prorated bonus for
that Performance Period equal to the product of the amount of the Award
Opportunity earned by the Eligible Executive as determined by the Committee
pursuant to Section 6 multiplied by a fraction, the numerator of which is the
number of full months of continuous employment during the Performance Period and
the denominator of which is twelve; provided, however, that the Committee may,
in its sole discretion, adjust the amount of the bonus payable to any Eligible
Executive under this Section 8.A (including a reduction in such amount to zero).
Any such prorated bonus will be payable at the times provided in Section 7.

B. Promotions and New Hires. With respect to an Eligible Executive who is newly
hired or is promoted by the Company during a Performance Period, the Committee
may, in its sole discretion, grant an Award Opportunity, or adjust an Award
Opportunity previously granted, to such Eligible Executive for such Performance
Period.

9. Tax Withholding. The Company and its Affiliates shall have the right to
deduct from all payments made to or for the benefit of an Eligible Executive any
federal, state, local, foreign or other taxes which, in the opinion of the
Company, are required to be withheld with respect to any bonus payable under the
Plan.

10. Source of Payment. Each bonus that may become payable under the Plan shall
be paid solely from the general assets of the Company. Nothing in this Plan
shall be construed to create a trust or to establish or evidence any Eligible
Executive’s claim of any right to payment of a bonus other than as an unsecured
general creditor with respect to any payment to which he or she may be entitled.

11. Rights of Employer. Nothing contained in this Plan nor any action taken
under this Plan shall be construed as a contract of employment or as giving any
Eligible Executive any right to continued employment with the Company or any
Affiliate.

12. Nontransferability. Except as otherwise provided in this Plan, the benefits
provided under the Plan may not be alienated, assigned, transferred, pledged or
hypothecated by or to any person or entity, and these benefits shall be exempt
from the claims of creditors of any Eligible Executive or other claimants and
from all orders, decrees, levies, garnishment or executions against any Eligible
Executive to the fullest extent allowed by law. Notwithstanding the foregoing,
an Eligible Executive may designate a Beneficiary or Beneficiaries (both primary
and contingent) to receive, in the event of the Eligible Executive’s death, any
amounts remaining

 

5



--------------------------------------------------------------------------------

to be paid with respect to the Eligible Executive under the Plan. The Eligible
Executive shall have the right to revoke any such designation and to
re-designate a Beneficiary or Beneficiaries. To be effective, any such
designation, revocation, or re-designation must be in such written form as the
Company may prescribe and must be received and accepted by the Company prior to
the Eligible Executive’s death. Any finalized divorce or marriage of an Eligible
Executive subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary and unless in the case of marriage the Eligible
Executive’s new spouse has previously been designated as a Beneficiary. The
spouse of a married Eligible Executive shall consent to any designation of a
Beneficiary other than the spouse, and the spouse’s consent shall be witnessed
by a notary public. If an Eligible Executive dies without effectively
designating a Beneficiary, or if all designated Beneficiaries either predecease
the Eligible Executive or the Eligible Executive and all designated
Beneficiaries die prior to any payment yet to be made under the Plan, any
amounts remaining to be paid with respect to the Eligible Executive under the
Plan shall be paid to the estate of the Eligible Executive.

13. Successors. The rights and obligations of the Company under the Plan shall
inure to the benefit of, and shall be binding upon, the successors and assigns
of the Company.

14. Governing Law. The Plan and all Award Opportunities shall be construed in
accordance with and governed by the laws of the State of Ohio, but without
regard to its conflict of law provisions.

15. Amendment or Termination. The Committee reserves the right, at any time,
without either the consent of, or any prior notification to, any Eligible
Executive or other person, to amend, suspend or terminate the Plan or any Award
Opportunity granted thereunder, in whole or in part, in any manner, and for any
reason.

16. Claw-back Policy. Each Award Opportunity granted, and each incentive bonus
paid, pursuant to this Plan shall be subject to the terms and conditions of the
Claw-back Policy.

17. Section 409A of the Code. It is the Company’s intent that, except as
otherwise provided pursuant to a deferral election described in Section 7 of
this Plan, each bonus payable under this Plan shall be exempt from the
requirements of Section 409A of the Code under the “short-term deferral”
exception set out in Section 1.409A-1(b)(4) of the Treasury Regulations. The
Plan shall be interpreted and administered in a manner consistent with such
intent.

18. Plan Terms Control. In the event of a conflict between the terms and
conditions of any Notice of Award and the terms and conditions of the Plan, the
terms and conditions of the Plan shall prevail.

19. Severability. If any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

20. Waiver. The waiver by the Company of any breach of any provision of the Plan
by an Eligible Executive shall not operate or be construed as a waiver of any
subsequent breach.

 

6



--------------------------------------------------------------------------------

 

21. Captions. The captions of the sections of the Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.

 

7